UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7148


KENDRICK LATHAM,

                       Petitioner – Appellant,

          v.

C. WILLIAMS, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:15-cv-00122-FPS-JES)


Submitted:   October 13, 2016              Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kendrick Latham, Appellant Pro Se. Helen Campbell           Altmeyer,
Assistant United States Attorney, Wheeling, West            Virginia;
Erin K.   Reisenweber,   Assistant    United States         Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kendrick Latham, a federal prisoner, appeals the district

court’s    order     accepting      the    recommendation         of   the   magistrate

judge     and    denying      relief      on       his   28   U.S.C.    § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we   affirm   for   the        reasons    stated   by    the     district

court.      Latham v. Williams, No. 5:15-cv-00122-FPS-JES (N.D.W.

Va. June 28, 2016).           We dispense with oral argument because the

facts    and    legal    contentions       are       adequately    presented      in   the

materials       before   this    court     and       argument   would    not     aid   the

decisional process.



                                                                                 AFFIRMED




                                               2